29 N.Y.2d 535 (1971)
In the Matter of Loretta M. Agoglia, Appellant,
v.
M. Milton Glass et al., Constituting the Board of Standards and Appeals of the City of New York, Respondents, and Mary Goldstein, Intervenor-Respondent.
Court of Appeals of the State of New York.
Argued May 24, 1971.
Decided June 10, 1971.
John F. Fitzsimons for appellant.
J. Lee Rankin, Corporation Counsel (Leonard Koerner, Stanley Buchsbaum and Owen Zurhellen, III of counsel), for Board of Standards and Appeals, respondent.
Reginald S. Hardy and Lawrence W. Boes for Mary Goldstein, intervenor-respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Order affirmed, with costs; no opinion.